Case 1:17-cv-00205-CFC Document 229 Filed 01/22/19 Page 1 of 4 PageID #: 9331




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

OREXO AB and OREXO US, INC.,                    )
                                                )
                       Plaintiffs,              )
                                                )
               v.                               )   C.A. No. 17-205 (CFC)
                                                )
ACTAVIS ELIZABETH LLC,                          )   REDACTED
ACTAVIS PHARMA, INC.,                           )   PUBLIC VERSION
TEVA PHARMACEUTICALS USA, INC.,                 )
and TEVA PHARMACEUTICAL                         )   Original Filing Date: January 11, 2019
INDUSTRIES, LTD.,                               )   Redacted Filing Date: January 22, 2019
                                                )
                       Defendants.              )

                        DECLARATION IN SUPPORT OF
               PLAINTIFFS’ OPPOSITION BRIEF TO DEFENDANTS’
               DAUBERT MOTIONS REGARDING THE OPINIONS OF
             DRS. VELLTURO, FLEISCHER, MATHIOWITZ AND DAVIES

               I, Kyanna Lewis, pursuant to 28 U.S.C. § 1746 hereby declare:

               I am a member of the bar of the State of New York and have been admitted pro

hac vice before this Court. I am an associate in the law firm Milbank, Tweed, Hadley and

McCloy LLC, attorneys for the Plaintiff Orexo AB and Orexo US (collectively “Plaintiffs” or

“Orexo”) in this action.

               I submit this declaration in support of Orexo’s Opposition Brief to Defendants’1

Daubert Motions regarding the opinions of Drs. Vellturo, Fleischer, Mathiowitz, and Davies

related to infringement and damages of United States Patent No. 8,454,996 (“the ’996 patent”).

       Attached hereto is a true and correct copy of the following exhibits:

              Exhibit A: Mundipharma agreements, ORSUB0117275-375 and
               ORSUB0117376-438



1
 Actavis Elizabeth LLC, Actavis Pharma, Inc., Teva Pharmaceuticals USA, Inc., and Teva
Pharmaceutical Industries, Ltd. (collectively, “Defendants”).
Case 1:17-cv-00205-CFC Document 229 Filed 01/22/19 Page 2 of 4 PageID #: 9332




          Exhibit B: Dr. Vellturo’s December 12, 2018 Final Deposition Transcript
           (excerpt)

          Exhibit C: Dr. Vellturo’s Opening Expert Report dated September 14, 2018

          Exhibit D: Dr. Vellturo’s Reply Expert Report dated November 16, 2018

          Exhibit E: Dr. McDuff’s December 14, 2018 Final Deposition Transcript
           (excerpt)

          Exhibit F: Dr. Fleischer’s Opening Expert Report dated October 19, 2018

          Exhibit G: Dr. Fleischer’s Rebuttal Expert Report dated November 16, 2018

          Exhibit H: Dr. Fleischer’s November 29, 2019 Final Deposition Transcript
           (excerpt)

          Exhibit I: Mr. Karst’s Opening Expert Report dated October 19, 2018

          Exhibit J: Mr. Karst’s Responsive Expert Report dated November 16, 2018

          Exhibit K: Dr. Mathiowitz’s Opening Expert Report dated September 14, 2018
           (excerpt)

          Exhibit L: Dr. Mathiowitz’s Reply Expert Report dated November 16, 2018
           (excerpt)

          Exhibit M: Dr. Mathiowitz’s December 1, 2018 Final Deposition Testimony
           (excerpt)

          Exhibit N: Dr. Park’s Rebuttal Expert Report dated October 19, 2018 (excerpt)

          Exhibit O: Dr. Donovan’s Rebuttal Expert Report dated October 19, 2018
           (excerpt)

          Exhibit P: Dr. Donovan’s December 5, 2018 Final Deposition Transcript
           (excerpt)

          Exhibit Q: Dr. Hoag’s December 11, 2018 Final Deposition Transcript (excerpt)

          Exhibit R: U.S. Patent No. 8,454,996

          Exhibit S: Dr. Davies’s Opening Expert Report dated September 14, 2018
           (excerpt)

          Exhibit T: Dr. Davies’s Reply Expert Report dated November 16, 2018 (excerpt)




                                           2
Case 1:17-cv-00205-CFC Document 229 Filed 01/22/19 Page 3 of 4 PageID #: 9333




              Exhibit U: Dr. Hoag’s Responsive Expert Report dated October 19, 2018
               (excerpt)

              Exhibit V: Dr. Davies’s December 13, 2018 Final Deposition Transcript
               (excerpt)

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Dated: January 11, 2019                     /s/ Kyanna Lewis




                                                3
Case 1:17-cv-00205-CFC Document 229 Filed 01/22/19 Page 4 of 4 PageID #: 9334




                                  CERTIFICATE OF SERVICE

                I hereby certify that on January 11, 2019, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send notification of

such filing to all registered participants.

                I further certify that I caused copies of the foregoing document to be served on

January 11, 2019, upon the following in the manner indicated:

John C. Phillips, Jr. Esquire                                           VIA ELECTRONIC MAIL
David A. Bilson, Esquire
PHILLIPS GOLDMAN MCLAUGHLIN & HALL, P.A.
1200 North Broom Street
Wilmington, DE 19806
Attorneys for Defendants

George C. Lombardi, Esquire                                             VIA ELECTRONIC MAIL
Ivan Poullaos, Esquire
Tyler Johannes, Esquire
Michael K. Nutter, Esquire
Laura B. Greenspan, Esquire
Brian J. Nisbet, Esquire
John R. McNair, Esquire
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, IL 60601
Attorneys for Defendants




                                              /s/ Derek J. Fahnestock
                                              ______________________________________
                                              Derek J. Fahnestock (#4705)
